Citation Nr: 1644118	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from July 13, 2009 to September 17, 2013 for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran's case has since been transferred to the RO in New Orleans, Louisiana.   

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in December 2014, at which time the Board remanded the matter to obtain the Veteran's Vet Center records and afford him a new examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the December 2014 Board remand.  Specifically, the Vet Center records were associated with the file in July 2015 and an adequate examination was conducted in November 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2015 rating decision, the RO increased the Veteran's rating for PTSD to 100 percent, effective September 18, 2013.  The Board has thus characterized the Veteran's claim as entitlement to an initial rating in excess of 30 percent from July 13, 2009 to September 17, 2013. 


FINDING OF FACT

From July 13, 2009 to September 17, 2013, the Veteran's PTSD was manifested by impaired impulse control, impaired memory and cognitive ability, weekly panic attacks, paranoid and suicidal ideation, and disorientation as to time, but not homicidal ideations, delusions, hallucinations, an intermittent inability to perform the activities of daily living, gross impairment in thought or communication, or grossly inappropriate behavior. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no higher, have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings in General 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is seeking an initial rating in excess of 30 percent from July 13, 2009, when he filed his claim, to September 17, 2013 for PTSD.

PTSD is rated under the general rating formula for mental disorders.  A 30 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  30 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was originally certified to the Board in October 2012, and has remained pending since that time, the claim is governed by DSM-IV.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16.  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating Claim Analysis

The Veteran contends that he entitled to a rating in excess of 30 percent for his PTSD.  Specifically, during the September 2013 Board hearing, he contended that, prior to retirement, he had difficulty working with people and establishing work friendships.  He reported speaking to or seeing his two children every two or three weeks.  While he has a neighbor with whom he occasionally chats, he stated he had no friends and avoided activities that involved crowds, including attending church, going to restaurants, and shopping, except in the early morning.  Despite living in a safe neighborhood, the Veteran keeps his front door locked, his back door barricaded, and a loaded gun by his bed.  He reported attempting suicide twice in the past but stated he has not experienced recent suicidal ideation.  He also reported having problems with panic attacks and anxiety every few days and while he takes medication to help him sleep, he does not take medication for his depression or anxiety because it makes him sick.  While his physician told him to make an appointment when he needs medication, his treating hospital is about 100 miles from his home.  

The Veteran's VA records, including his Vet Center records, are associated with the file.  In December 2008, the Veteran presented to VA's PTSD clinic for a consultation after being referred by his primary care physician.  The mental assessment revealed a good mood, congruent affect, jittery behavior, and a somewhat unclean appearance.  The Veteran reported two past suicidal attempts, sleep impairment, nightmares, and a normal appetite.  In January 2009, the Veteran underwent another PTSD consultation.  He reported experiencing nightmares, flashbacks, and fears of heights, confinement, crowds, and loud noises.  For these reasons, he did not go out to eat or to the store except early in the morning when no one else would be there.  A mental examination revealed depression, anxiety, loneliness, past but not current suicidal ideation, suspiciousness, and adequate insight and judgment.  He was diagnosed with PTSD, very avoidant, vigilant, defensive, depression, not otherwise specified, not suicidal, and agoraphobia without panic attacks.  The physician assigned him a GAF score of 45.  

The Veteran presented for the next psychiatric visitation in October 2009, where he reported sleep problems, nightmares, and feelings of guilt and regret.  A mental examination revealed an anxious and embarrassed mood, attentiveness, and no depression.  He was assigned a GAF score of 48.  

In March 2010, the Veteran underwent an evaluation at the Vet Center.  His symptoms included night terrors, sleep disturbance, emotional numbness hindering construction of interpersonal social networks and producing cognitive distortion, intrusive images and thoughts, no sense of having a future, feelings of isolation and alienation, sudden outbursts of anger, impacted grief, survival guilt, hypervigilance, and destructive personal behaviors.  The Veteran's problems were outlined as experiencing isolation and alienation from friends and family due to PTSD, feeling others will hurt him when there is no threat present, and blaming himself for events that occurred during combat that were beyond his control. 

The Veteran was afforded a VA initial evaluation for PTSD in September 2010.  Testing suggested that the Veteran had moderate cognitive impairment including difficulty with visual/spatial/executive functions, attention, language, abstraction capacity, delayed verbal recall, and orientation.  There was also evidence of severe anxiety and moderate depression due to the Veteran's reports of severe panic (weekly), restlessness, muscle tension, fatigue, insomnia, nightmares, racing heart, tingling of extremities, upset stomach, moderate loss of concentration, derealization, racing thoughts, difficulty breathing, suicidal ideation, hopelessness, loss of motivation, and health worries.  A psychological examination revealed a clean appearance, restless psychomotor activity, cooperative attitude, flat affect, anxious and depressed mood, attention disturbances, orientation to person and place but not time, illogical thought process, abnormal thought content including suicidal ideation and paranoid ideation, adequate judgment, partial insight, sleep impairment, and hyper-alert behavior, but not homicidal ideations, delusions, or hallucinations.  The examiner reported that the Veteran had moderately-impaired remote and immediate memory, but normal recent memory.  He was diagnosed with PTSD, depressive disorder not otherwise specified, and a cognitive disorder not otherwise specified, and assigned a GAF score of 55.  The examiner indicated that the other disorders' symptoms are interactive with and cannot be separated from the Veteran's PTSD symptoms and concluded that the Veteran's symptoms cause an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  

The Board notes that there are medical records from 2014 onward as well as a November 2015 VA PTSD examination.  While the Board viewed these records, they are not relevant to the time period on appeal. 

In light of the medical and lay evidence, the Board finds that the Veteran is entitled to an initial rating of 70 percent from July 13, 2009 to September 17, 2013.  Although the September 2010 VA examiner determined that the Veteran's symptoms only caused an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning, an opinion that would correspond to a 30 percent rating, the Board finds that the evidence indicates a higher level of impairment.  During the period on appeal, the Veteran was assigned GAF scores of 45, 48, and 55. These scores indicate moderate to severe symptoms.  In addition to these scores, the evidence reveals that the Veteran experienced past, but not current, suicidal ideation, paranoid ideation, impaired impulse control, moderate cognitive impairment, issues with orientation, sleep impairment, weekly panic attacks, and remote and immediate memory impairment.  These symptoms present a disability picture that is better approximated by a 70 percent rating rather than a 30 percent rating.  The examiner's opinion as to the Veteran's level of functioning was simply not in accordance with the evidence.

The Board further finds that the Veteran's PTSD symptoms during the period on appeal did not warrant a rating in excess of 70 percent.  The evidence does not show that the Veteran was intermittently unable to perform activities of daily living.  Indeed, the Veteran reported being able to go to store, albeit during specific times, and being able to perform chores in the house.  The Veteran did not report that he was unable to perform basic tasks like showering, changing, or cooking.  Additionally, the evidence did not show that he had grossly inappropriate behavior, had persistent delusions or hallucinations, presented as a danger to himself or others, or forgot his own name or those of close relatives.  The Board thus finds that the Veteran is entitled to a 70 percent rating for PTSD, but no higher, for the entire period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of depression, anxiety, panic attacks, sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to total disability rating based on individual unemployability (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the neither the facts of the case nor the Veteran's contentions raise a claim for TDIU in this case.  Specifically, the Veteran testified before the Board that he retired in 2010 and it was not a "disability retirement."  He further stated that while his PTSD may have accelerated his retirement, he retired because of pain in his knees, back, and shoulders.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, service records, and VA medical records.  The Veteran was also afforded a VA examination to assist in determining the severity of his PTSD in September 2010.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Additionally, the Veteran provided testimony to the Board in September 2013.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to his symptomatology when appropriate.  The hearing focused on the elements necessary to substantiate his claim and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  A supplemental statement of the case was issued in November 2015 and no new evidence was subsequently received. 


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD is granted from July 13, 2009 to September 17, 2013.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


